Citation Nr: 0805348	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected skull loss, status post surgery for colloid 
cyst of the third ventricle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision issued by 
the RO.  

The Board notes that the veteran originally filed a claim for 
service connection for a colloid cyst of the third ventricle 
in May 1982.  In a rating decision issued in August 1982, the 
veteran was awarded a total evaluation of 20 percent under 38 
C.F.R. § 4.124a, Diagnostic Code 8003, and the RO stated that 
10 percent of the assigned evaluation was due to the 
"depressed region" in the veteran's right forehead.  

The veteran appealed the August 1982 RO decision to the 
Board.  The Board considered the "depressed region" in the 
veteran's forehead, the veteran's residual facial weakness, 
and impairment of the cranial nerve.  

In February 1984, the Board determined that the veteran was 
entitled to a 40 percent evaluation, which was effectuated as 
of May 1982.  

In 1999, the veteran's accredited representative filed a 
claim on behalf of the veteran to establish service 
connection for skull loss.  Specifically, the veteran's 
representative referenced DC 5296 (skull, loss of part of, 
both inner and outer tables) and indicated that a higher 
evaluation might be assignable.  

In a February 2002 rating decision, the RO denied this claim 
under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

However, in January 2004, the RO conducted a further review 
of the veteran's file.  The RO found clear and unmistakable 
error in the RO's response to the Board's February 1984 
decision, insofar as the RO had previously failed to consider 
the veteran's disability under Diagnostic Code 5296 in 
addition to Diagnostic Code 8003, as discussed in the 
February 1984 decision of the Board.  

Consequently, in January 2004 the RO revised the diagnostic 
code from 8003 (status post surgery for colloid cyst of the 
third ventricle) to 5296-8003 (status post surgery for 
colloid cyst of the third ventricle, with skull defect).  

In this regard, the Board recharacterized the issue as 
entitlement to a rating in excess of 40 percent for the 
service-connected skull loss, status post surgery for colloid 
cyst of the third ventricle.  The Board noted that this 
characterization of the issue was consistent with the 
veteran's statement in January 1999 and the statements of the 
veteran's representative in November 1999 and September 2001 
that the service-connected head injury should be reevaluated.  
Additionally, the Board observed that the Board recognized 
the veteran's skull loss as service connected in its February 
1984 decision.  

In September 2006, the Board remanded this issue for 
additional development and adjudication.  In this decision, 
the Board noted that, in a June 2006 brief presentation, the 
veteran's representative asserted that a separate evaluation 
was warranted for a seizure disorder secondary to the 
service-connected residuals of status post surgery for 
colloid cyst of the third ventricle.  The Board referred this 
issue to the RO for development and adjudication.  



FINDINGS OF FACT

1.  The veteran cancelled a VA examination scheduled to take 
place in December 2006; the veteran was advised by the RO 
that his appearance at this examination was necessary for VA 
to adjudicate his claim seeking a higher evaluation for his 
service-connected skull loss, status post surgery for colloid 
cyst of the third ventricle; the veteran reported for, but 
refused to undergo, the examination, stating that he was 
already getting 100 percent and did not want to jeopardize 
his claim.  

2.  The veteran has not demonstrated good cause for his 
failure to undergo the December 2006 VA examination scheduled 
for the purpose of evaluating his service-connected 
disability.  



CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 40 percent 
for the service-connected skull loss, status post surgery for 
colloid cyst of the third ventricle must be denied as a 
matter of law.  38 C.F.R. § 3.655 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

As will be discussed in greater detail, the veteran in this 
case refused to undergo a VA examination scheduled in 
December 2006, and thus refused VA's attempt to assist him in 
the development and substantiation of his claim.  

In light of the veteran's refusal to cooperate with VA's 
attempts to generate evidence necessary to adjudicate the 
claim, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist.  38 C.F.R. § 3.655;  
see also Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


II.  Analysis

Pursuant to 38 U.S.C. § 5103A, VA is obligated to assist the 
veteran in obtaining the evidence necessary to substantiate a 
claim.  See 38 U.S.C. § 5103A(d);  McLendon v. Nicholson, 
20 Vet.App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2007).  

This duty to assist may include the duty to conduct a 
thorough and contemporaneous medical examination, taking into 
account prior medical records, so that the evaluation of the 
claimed disability will be fully informed.  See Green v. 
Derwinski, 1Vet.App. 121, 124 (1991).  

VA may not order additional development for the sole purpose 
of obtaining evidence unfavorable to a claimant.  See Mariano 
v. Principi, 17 Vet.App. 305, 312 (2003).  Nonetheless, VA 
has discretion to determine when additional information is 
needed to adjudicate a claim.  See Kowalski v. Nicholson, 
19 Vet.App. 171 (2005) (stating that VA has discretion to 
schedule a veteran for a medical examination where it deems 
an examination necessary to make a determination on the 
veteran's claim); Shoffner v. Principi, 16 Vet.App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  

Corresponding to VA's duty to assist the veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991) (noting that "[t]he duty to assist 
is not always a one-way street").  

VA's duty must be understood as a duty to assist the veteran 
in developing his claim, rather than a duty on the part of VA 
to develop the entire claim with the veteran performing a 
passive role.  See id. ("If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  See also Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996); Zarycki v. Brown, 6 Vet.App. 91, 
100 (1993).  

Pursuant to 38 C.F.R. § 3.655(a), individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.655(a) provides, in pertinent 
part: When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this paragraph as appropriate.   

The provisions of 38 C.F.R. § 3.655(b) address the Board's 
duty when a claimant has failed to report to a VA examination 
without good cause: When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (emphasis added).  

Thus, § 3.655(b) creates a distinction between original 
compensation claims, which are rated on the evidence of 
record, and other classes of claims, which are summarily 
denied.  

When a veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the veteran lacked good cause to miss the scheduled 
examination.  See 38 C.F.R. § 3.655(a); Turk v. Peake, No. 
06-69 (U.S. Vet. App. Jan. 31, 2008).  

In this case, the Board remanded the veteran's case in 
September 2006 for additional development, to include a VA 
examination.  The Board found that, with respect to the 
veteran's disability, there was evidence of a relatively 
large "skull" defect, but also found that it was unclear 
from the record whether this defect was appropriately 
characterized as a loss of part of the skull (both inner and 
outer tables), as contemplated under Diagnostic Code 5296.  

The Board also noted that the veteran had not been examined 
by VA since December 2001.  In addition to the length of time 
that had passed since the examination, the Board was 
concerned that the examination report did not contain 
sufficient information for an informed determination under 
Diagnostic Code 5296, particularly in terms of actual skull 
loss.  A more thorough reexamination was deemed warranted.  

The veteran was scheduled for a VA examination dated in 
December 2006.  The notice letter that preceded the 
examination, indicated that without an examination, VA might 
deny the veteran's claim.  The veteran came in for the 
examination when scheduled, but refused to participate in the 
examination and requested that the examination be withdrawn.  
He indicated that he did not want the examination, that he 
was already getting 100 percent, and that he did not want to 
jeopardize his claim.  

The Board also notes that the veteran's claim is one for 
increased rating, and does not involve an original claim.  

Where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating.  See 
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet.App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

In this case, the veteran's original claim became final in 
February 1984.  In 1999, the veteran filed a claim to 
establish service connection for skull loss.  This claim was 
denied.  However, in January 2004, the RO conducted a further 
review of the veteran's file and found clear and unmistakable 
error in the RO's response to the Board's February 1984 
decision, insofar as the RO had previously failed to consider 
the veteran's disability under Diagnostic Code 5296 in 
addition to Diagnostic Code 8003, as discussed in the Board's 
February 1984 decision.  

Consequently, in January 2004, the RO revised the diagnostic 
code from 8003 (status post surgery for colloid cyst of the 
third ventricle) to 5296-8003 (status post surgery for 
colloid cyst of the third ventricle, with skull defect).  

When this matter was before the Board in September 2006, the 
Board recharacterized the issue on appeal as entitlement to a 
rating in excess of 40 percent for the service-connected 
skull loss, status post surgery for colloid cyst of the third 
ventricle, and noted that this characterization of the issue 
was consistent with the veteran's statement in January 1999 
and the statements of the veteran's representative in 
November 1999 and September 2001 that the service-connected 
head injury should be reevaluated.  Additionally, the Board 
observed that a previous Board decision had recognized the 
veteran's skull loss as service connected in its February 
1984 decision.  

Based on the foregoing, the veteran's claim must be denied as 
a matter of law.  
In this instance, the veteran did not cooperate with VA in 
developing evidence requested by the Board.  The Board 
determined that a VA examination of the veteran was necessary 
to adjudicate the claim.  The veteran's claim involved a 
claim for increased rating, as opposed to an original claim.  

The evidence of record does not indicate that the veteran had 
good cause for his refusal to undergo the examination as 
scheduled.  On the facts of this case, the veteran's case 
must be summarily denied. 38 C.F.R. § 3.655(b); Turk v. 
Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 2008).  

In reaching this determination pursuant to 38 C.F.R. § 3.655 
due to the veteran's failure to report for examination, the 
Board acknowledges that, to date, the RO has not specifically 
considered this regulation.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The Board points out, however, that, in its December 2006, 
notice letter, the RO explained both the sum and substance of 
the regulation, as well as the consequences of his failure to 
report, including that one such result may be the denial of 
his claim.  

In addition, 38 C.F.R. § 19.9(b)(2) provides that the Board 
has the authority to consider appeals in light of laws, 
including but not limited to statutes, regulations and court 
decisions, that were not previously considered by the agency 
of original jurisdiction.  

The Board notes that the validity of this regulation was 
recently challenged, but that in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) specifically upheld the regulation.  
Id. at 1349.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

The claim for an increased evaluation in excess of 40 percent 
for the service-connected skull loss, status post surgery for 
colloid cyst of the third ventricle is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


